Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 1 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 2 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 3 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 4 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 5 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 6 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 7 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 8 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 9 of 10
Case 19-00809   Doc 55   Filed 01/22/20 Entered 01/22/20 13:59:55   Desc Main
                          Document     Page 10 of 10
